Title: To Alexander Hamilton from William Vans Murray, 9 October 1800
From: Murray, William Vans
To: Hamilton, Alexander


Paris 9. Octr. 1800.
Dear Sir,
I was extremely flatterd by the confidence which your letter by Mr. Colbert proved you have in my disposition to follow your wishes. A letter from you is no affair of ceremony—it is an obligation on any man who flatters himself with the hope of your personal esteem. Mr. C. gave it to me yesterday. I immediately in particular addressed a letter to Bonaparte, & made use of your name, wh. I was sure would be pleasing to him. To day I dined with him. The Secretary of State—Mr. Maret a very clever fellow, assured me that he received it kindly & I even hope something good from it—if any come, it will be your work. I never before spoke or wrote to B. on any affair, other than public business. It will be very pleasing to you to perceive, if we succeed, that your silent agency works good to the unhappy & meritorious at such a distance. I know nothing better belonging to reputation.
In two days I go to the Hague, to my post. Wherever I am I beg you to command my services in all things in my power.
I am with sincere respect and affectionate esteem   Dear Sir   Yrs &c. &c
W. V. Murray.
Genl. HamiltonNew York.
You will know that Mr. Thugut was lately dismissed—Count Lehrback put in this place—Count de Cobentzel named to come here to treat.
Count C. is by to day in French territory—here the basis for Luneville will be established or in 30 days the armistice will cease & the war be renew’d. As to Engd. it is uncertain! They may safely treat with this government—& the last campaign to Holld. convinced me that G. B. is a cypher in this war except in respect to stipends! Be assured of that.
